Filed:   December 8, 2003

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            Nos. 02-7740(L)
                             (CR-94-126-FO)



United States of America,

                                                  Plaintiff - Appellee,

          versus


James A. Braswell,

                                                 Defendant - Appellant.



                               O R D E R



     The court amends its opinion filed March 14, 2003, as follows:

     On page 3, line 10 of text:    “Oct. 24, 2002” is corrected to

read “filed Aug. 27, 2002 & entered Aug. 28, 2002.”

                                           For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7740



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES A. BRASWELL,

                                            Defendant - Appellant.



                            No. 02-7885



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES A. BRASWELL,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Fox, Senior
District Judge. (CR-94-126-FO)


Submitted:   February 25, 2003            Decided:   March 14, 2003
Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


No. 02-7740 affirmed and No. 02-7885 dismissed by unpublished per
curiam opinion.


James A. Braswell, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     James A. Braswell appeals the district court’s order denying

his motion for an evidentiary hearing to reconstruct transcripts of

his sentencing hearing, and his Fed. R. Civ. P. 60(b) motion for

reconsideration of the dismissal of his motion filed under 28

U.S.C. § 2255 (2000) as untimely.          We have reviewed the record and

find no reversible error or abuse of discretion.           Accordingly, we

affirm on the reasoning of the district court in appeal No. 02-

7740.   See United States v. Braswell, No. CR-94-126-FO (E.D.N.C.

filed May 15, 2002 & entered May 17, 2002), and deny a certificate

of appealability and dismiss appeal No. 02-7885. See United States

v. Braswell, No. CR-94-126-FO (E.D.N.C. filed Aug. 27, 2002 &

entered Aug. 28, 2002). We dispense with oral argument because the

facts   and   legal    contentions   are    adequately   presented    in   the

materials     before   the   court   and    argument   would   not   aid   the

decisional process.




                                                No. 02-7740 - AFFIRMED

                                                No. 02-7885 - DISMISSED




                                      4